DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on April 5, 2022.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
All of the 101 claim rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, please note the new “Claim Interpretation” section, below in this Office action.
Regarding the prior art rejections, Applicant begins by arguing that certain Applicant embodiments involve detecting abnormal events while data storage equipment is turned off and in transit to a customer location to determine whether damage occurred during transit, while Flath discloses portably storing massive data by identifying environmental issues while a data storage device 10 is connected to an external data processing system 12 and operating.  Examiner responds that Applicant’s argued concept and Flath are not so different.  Notably, both monitor data storage equipment for out-of-range orientation during transit.  For example, see Flath, paragraph [0048], which discusses monitoring orientation of the data storage device 10 while it is in a moving aircraft.  Regarding the data storage device being turned off, note that this status is not recited in all of Applicant’s claims.  Where the “off” status is recited in Applicant’s claims (such as claim 2), Flath still discloses such status.  For example, it is possible to interpret the “data storage equipment” of Applicant’s claims as corresponding to a “Main Data Storage Unit 16” of Flath.  Flath, paragraph [0031], discloses how Flath’s system can selectively power up or power down a main data storage unit 16 at its command.  Flath, paragraph [0040], discloses this feature as well.  Therefore, a data storage equipment may be powered off while the sensor system is operating, in Flath.  Regarding the connection of an external data processing system 12 in Flath, the mere presence of this element does not change that Flath’s system monitors the orientation of data storage equipment.  Using Applicant’s claim 1 as an example, claim 1’s language does not appear to exclude the presence of an element like external data processing system 12, either.  Therefore, Examiner does not find these Applicant arguments to be persuasive.
Applicant further argues that Flath discloses a data storage device 10 which includes sensors, and that, as part of the data storage device, the sensors cannot be affixed to themselves.  However, this argument amounts to simply framing a particular interpretation of words to get around the Flath reference.  Examiner can easily label one of the Main Data Storage Units 16 as the data storage equipment of claim 1 to avoid this Applicant argument, and state that the sensors are affixed to such data storage equipment via the other physical structure of 10, to which they are all connected.  Because there is at least one reasonable way to demonstrate that Flath discloses the elements of claim 1, the prior art rejection is valid here.
Applicant further argues that Flath does not teach sensing while the data storage device 10 is disconnected from the external data processing system 12 and shut down.  However, this assumes an interpretation where the data storage device 10 corresponds to the data storage equipment of Applicant’s claims.  As Examiner explained above, it is possible to call a Main Data Storage Unit 16 the data storage equipment corresponding to Applicant’s claims.  As also explained above, Flath discloses that 16 can be turned on or off on command of the overall system -- thus, the sensors may be operating while data storage equipment 16 is off.  Under this interpretation, the presence of external data processing system 12 does not affect the soundness of the rejection, because 12’s presence is not excluded by the claim language (as also addressed above).
Applicant further argues that it is unclear how Flath could be modified to perform the method of claim 1, referencing paragraph [0050] of Flath.  Paragraph [0050] of Flath describes how the storage device might not be operated when oriented in a way that damage could result when operated.  To Examiner, Applicant’s argument here seems to be that Flath’s goal is prevention of damage, while Applicant’s claim 1 is meant to notify of an event that might have caused damage.  Applicant’s argument appears to be, why would one modify Flath to notify of potential damage when Flath is already designed to prevent such damage?  In response, first, Examiner used Flath to reject claim 1 under 102.  Thus, Flath already discloses claim 1 without the need to modify.  Second, the first sentence of Flath, paragraph [0050], describes the main data storage units 16 being magnetic hard drives “in one embodiment.”  Thus, Applicant’s argument here would not necessarily apply in all embodiments of Flath.  Third, while Flath, paragraph [0050], attempts to prevent damage, this does not mean that the type of monitoring and reporting of Applicant’s claim 1 (which is disclosed by Flath anyway) would be useless.  This is because jolts to the apparatus could cause damage in other ways too.  Even Flath, paragraph [0050], admits that its attempt might not always prevent the described type of damage, when it states:  “In this orientation, vertical vibrations will most likely result in no more than the head of one or more of the main data storage units 16 moving unexpectedly, which will not damage that main data storage unit 16 but will merely require that new seek operations be issued” (emphasis added by Examiner).
Therefore, Examiner does not find Applicant’s arguments to be persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic apparatus” in claims 18-19.  Note that this is not the case for the “electronic apparatus” in claim 20 (for example) because sufficient structure is provided for the electronic apparatus in claim 17, from which claim 20 depends.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flath, US 20120112907 A1.
As per Claims 1 and 17, Flath discloses:
- a method of detecting an abnormal event while data storage equipment is in transit (paragraph [0048] (entire paragraph));
- receiving a series of sensor signals from a set of sensors affixed to the data storage equipment, the series of sensor signals identifying a series of positional integrity measurements for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraph [0048] (entire paragraph; in transit on aircraft; orientation); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- performing a series of comparison operations that compares the series of positional integrity measurements to a set of ranges (Figure 4; paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- based on the series of comparison operations, providing an abnormal event signal in response to a particular positional integrity measurement falling outside a corresponding range of the set of ranges (Figure 4; paragraph [0044] (“alarm trigger signal”); paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally, and generate alarms); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- electronic apparatus to detect an abnormal event while data storage equipment is in transit, the electronic apparatus comprising: a support member which is constructed and arranged to affix to the data storage equipment; memory supported by the support member; and control circuitry supported by the support member and coupled with the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry (Figure 4 (main data storage unit 16); paragraphs [0024]-[0027] (description of Figure 4); paragraph [0035] (instructions); paragraph [0048] (entire paragraph; in transit on aircraft)).

As per Claim 2, Flath further discloses wherein the set of sensors includes multiple motion sensing circuits; and wherein receiving the series of sensor signals from the set of sensors affixed to the data storage equipment includes: acquiring multiple motion signals from the multiple motion sensing circuits while storage processing circuitry of the data storage equipment is turned off (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 3, Flath further discloses wherein the data storage equipment includes a battery backup power source that provides battery backup power to the data storage equipment to enable the data storage equipment to perform data storage operations during loss of primary power from a primary power source; and wherein the multiple motion sensing circuits reside within an apparatus that is attached to the data storage equipment; and wherein acquiring the multiple motion signals from the multiple motion sensing circuits includes: obtaining the multiple motion signals in response to the apparatus consuming battery backup power from the backup power source of the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0030]; paragraph [0031]; paragraph [0036]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0052]; paragraph [0053]; claim 6).

As per Claim 10, Flath further discloses wherein the multiple motion sensing circuits includes a set of accelerometer circuits; and wherein obtaining the multiple motion signals includes: receiving a series of accelerometer signals from the set of accelerometer circuits, the series of accelerometer signals identifying vibrational activity of the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 11, Flath further discloses wherein performing the series of comparison operations includes: based on the series of accelerometer signals, comparing a series of vibrational measurements of the data storage equipment to a set of vibration ranges to determine whether the data storage equipment violates vibration restriction imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 12, Flath further discloses wherein the multiple motion sensing circuits includes a global positioning system (GPS) circuit; and wherein obtaining the multiple motion signals includes: receiving a series of GPS signals from the GPS circuit, the series of GPS signals identifying a series of geolocations for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 13, Flath further discloses wherein performing the series of comparison operations includes: based on the series of GPS signals, comparing the series of geolocations for the data storage equipment to a set of geolocation ranges to determine whether the data storage equipment violates a geolocation restriction imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).

As per Claim 18, Flath further discloses wherein the set of sensors is part of an electronic apparatus that is separate and distinct from the data storage equipment; and wherein the electronic apparatus performs receiving the series of sensor signals, performing the series of comparison operations, and providing the abnormal event signal while the data storage equipment is turned off.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Jacobson, US 20180094775 A1.
As per Claim 4, Flath further discloses wherein the event measurement data comprises the particular positional integrity measurement (paragraph [0048]).
Flath fails to disclose wherein the apparatus further includes an event log; and wherein providing the abnormal event signal includes: storing an abnormal event entry in an event log of the apparatus, the abnormal event entry identifying a time for the particular event.  Jacobson discloses wherein the apparatus further includes an event log; and wherein providing the abnormal event signal includes: storing an abnormal event entry in an event log of the apparatus, the abnormal event entry identifying a time for the particular event (Figure 8; paragraph [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that the apparatus further includes an event log; and providing the abnormal event signal includes: storing an abnormal event entry in an event log of the apparatus, the abnormal event entry identifying a time for the particular event, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Flath fails to disclose the abnormal event entry identifying the event measurement data and a geolocation for the particular event.  Jacobson further discloses the abnormal event entry identifying the event measurement data and a geolocation for the particular event (Figure 6; Figure 7; paragraphs [0079]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the abnormal event entry identifies the event measurement data and a geolocation for the particular event, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Flath further discloses wherein the event measurement data comprises positional integrity measurements for the data storage equipment while the data storage equipment is in transit (paragraph [0048]).
The modified Flath fails to disclose storing other entries in the event log of the apparatus to enable the event log to describe the event data history for the equipment.  Jacobson further discloses storing other entries in the event log of the apparatus to enable the event log to describe the event data history for the equipment (Figure 8; paragraph [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the invention stores other entries in the event log of the apparatus to enable the event log to describe the event data history for the equipment, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Flath fails to disclose the abnormal event entry identifying the event measurement data for the particular event.  Jacobson further discloses the abnormal event entry identifying the event measurement data for the particular event (Figure 6; Figure 7; paragraphs [0079]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the abnormal event entry identifies the event measurement data for the particular event, as disclosed by Jacobson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Jacobson in further view of Vock, US 20050080566 A1.
As per Claim 5, the modified Flath fails to disclose wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting an abnormal event notification to an external data center via the wireless communications interface.  Vock discloses wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting an abnormal event notification to an external data center via the wireless communications interface (paragraph [0013]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the apparatus further includes a wireless communications interface; and providing the abnormal event signal further includes: transmitting an abnormal event notification to an external data center via the wireless communications interface, as disclosed by Vock, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, the modified Flath fails to disclose wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting the event log to an external data center via the wireless communications interface.  Vock discloses wherein the apparatus further includes a wireless communications interface; and wherein providing the abnormal event signal further includes: transmitting the event log to an external data center via the wireless communications interface (paragraph [0013]; paragraph [0043]; paragraph [0338]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the apparatus further includes a wireless communications interface; and providing the abnormal event signal further includes: transmitting the event log to an external data center via the wireless communications interface, as disclosed by Vock, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Skobov, US 20180192446 A1.
As per Claim 8, Flath further discloses wherein the multiple motion sensing circuits includes a set of gyroscope circuits; and wherein obtaining the multiple motion signals includes: receiving a series of gyroscope signals from the set of gyroscope circuits, the series of gyroscope signals identifying a motion measurement of the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).
Flath fails to disclose wherein a gyroscope is used to measure angular position.  Skobov discloses wherein a gyroscope is used to measure angular position (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that a gyroscope is used to measure angular position, as disclosed by Skobov.  Motivation for the modification is provided by Skobov in that this can be used to determine if a device is tilted (paragraph [0050]).

As per Claim 9, Flath further discloses:
- wherein performing the series of comparison operations includes: based on the series of gyroscope signals, comparing a series of motion measurements of the data storage equipment to a set of ranges to determine whether the data storage equipment violates a requirement imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6);
- wherein the comparison operations include comparing measurements to a set of tilt ranges to determine whether the data storage equipment violates an upright requirement imposed on the data storage equipment (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0048]; paragraph [0051]; paragraph [0053]; claim 6).
The modified Flath fails to disclose wherein the tilt detection measurements are performed by using gyroscope to measure angular position.  Skobov further discloses wherein the tilt detection measurements are performed by using gyroscope to measure angular position (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Flath such that the tilt detection measurements are performed by using gyroscope to measure angular position, as disclosed by Skobov.  Motivation for the modification is provided by Skobov in that this is one option for determining tilt (paragraph [0050]).

As per Claim 14, Flath discloses wherein the multiple motion sensing circuits includes a set of gyroscope circuits, a set of accelerometer circuits, and a global positioning system (GPS) circuit, each of which consumes battery backup power from the backup power source of the data storage equipment while the data storage equipment is in transit; and wherein obtaining the multiple motion signals includes: receiving a series of gyroscope signals from the set of gyroscope circuits, the series of gyroscope signals identifying motion measurements of the data storage equipment while the data storage equipment is in transit, receiving a series of accelerometer signals from the set of accelerometer circuits, the series of accelerometer signals identifying vibrational activity of the data storage equipment while the data storage equipment is in transit, and receiving a series of GPS signals from the GPS circuit, the series of GPS signals identifying a series of geolocations for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraphs [0026]-[0028]; paragraph [0030]; paragraph [0031]; paragraph [0036]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0052]; paragraph [0053]; claim 6).
Flath fails to disclose wherein a gyroscope is used to measure angular position.  Skobov discloses wherein a gyroscope is used to measure angular position (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that a gyroscope is used to measure angular position, as disclosed by Skobov.  Motivation for the modification is provided by Skobov in that this can be used to determine if a device is tilted (paragraph [0050]).

As per Claim 15, Flath further discloses after the storage processing circuitry of the data storage equipment is turned on, continuing to monitor the data storage equipment for another abnormal event based on positional integrity measurements while data storage equipment is turned on (Figure 4; paragraph [0031]; paragraph [0040]; paragraph [0048]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Kawan, US 6442532 B1.
As per Claim 16, Flath discloses:
- data storage assembly, comprising: data storage equipment which is constructed and arranged to perform data storage operations; and an electronic apparatus which is constructed and arranged to detect an abnormal event while data storage equipment is in transit, the electronic apparatus including: a support member which is constructed and arranged to affix to the data storage equipment, memory supported by the support member, and control circuitry supported by the support member and coupled with the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry (Figure 4 (main data storage unit 16); paragraphs [0024]-[0027] (description of Figure 4); paragraph [0035] (instructions); paragraph [0048] (entire paragraph; in transit on aircraft));
- receiving a series of sensor signals from a set of sensors affixed to the data storage equipment, the series of sensor signals identifying a series of positional integrity measurements for the data storage equipment while the data storage equipment is in transit (Figure 4; paragraph [0048] (entire paragraph; in transit on aircraft; orientation); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- performing a series of comparison operations that compares the series of positional integrity measurements to a set of ranges (Figure 4; paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”));
- based on the series of comparison operations, providing an abnormal event signal in response to a particular positional integrity measurement falling outside a corresponding range of the set of ranges (Figure 4; paragraph [0044] (“alarm trigger signal”); paragraph [0048] (entire paragraph; orientation; “outside of a specified range”); paragraph [0051] (monitor vibrational history); paragraph [0053] (controller 22 may monitor sensors locally, and generate alarms); claim 6 (“The data storage device of claim 5, wherein the at least one environmental sensor comprises at least one sensor selected from the group consisting of: accelerometer, temperature sensor, barometric pressure sensor.”)).
Flath fails to disclose a mobile computing system which is constructed and arranged to perform operations on behalf of a set of host computers.  Kawan discloses a mobile computing system which is constructed and arranged to perform operations on behalf of a set of host computers (Figure 1; column 3, lines 3-12 (“As known in the art, the financial institution, such as a consumer banking institution, utilizes an automated system, including a host computer, for maintaining records of customer accounts.”); column 3, lines 13-30 (“Moreover, data may be exchanged in this way other financial institutions and financial networks (not shown), for example, to provide data for settlement of various customer transactions.”); claim 1 (host computer and mobile server)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that the invention includes a mobile computing system which is constructed and arranged to perform operations on behalf of a set of host computers, as disclosed by Kawan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flath in view of Oppenheimer, US 20160110975 A1.
As per Claims 18 and 20, Flath further discloses wherein the electronic apparatus performs receiving the series of sensor signals, performing the series of comparison operations, and providing the abnormal event signal while the data storage equipment is turned off (Figure 4; paragraphs [0026]-[0028]; paragraph [0031]; paragraph [0040]; paragraph [0044]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0053]; claim 6).
Flath fails to disclose wherein the set of sensors is part of an electronic apparatus that is separate and distinct from the monitored equipment.  Oppenheimer discloses wherein the set of sensors is part of an electronic apparatus that is separate and distinct from the monitored equipment (paragraph [0847]; paragraph [0888]; paragraph [1089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flath such that the set of sensors is part of an electronic apparatus that is separate and distinct from the monitored equipment, as disclosed by Oppenheimer.  Motivation for the modification is provided by Oppenheimer in that this allows the sensors to be configured as desired (paragraph [0847]; paragraph [0888]; paragraph [1089]).

As per Claim 19, Flath further discloses consuming, by the electronic apparatus, battery backup power from the data storage equipment while the data storage equipment is turned off (Figure 4; paragraphs [0026]-[0028]; paragraph [0030]; paragraph [0031]; paragraph [0036]; paragraph [0040]; paragraph [0048]; paragraph [0049]; paragraph [0051]; paragraph [0052]; paragraph [0053]; claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rice, US 20160338907 A1 (biologic stability, delivery logistics and administration of time and/or temperature sensitive biologic based materials).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628